Case: 1:20-cv-00213-ACL Doc. #: 1-2 Filed: 10/08/20 Page: 1 of 14 PagelD #: 9

 

 

File Number:
| LF0013114
| Date Filed: 06/25/2012
De lawa Te | Effective Date: 01/31/2005
Robin Carnahan

The First State Secretary of State

 

I, JEFFREY W. BULLOCK, SECRETARY OF STATE OF THE STATE OF
DELAWARE, DO HEREBY CERTIFY THE CERTIFICATE OF MERGER, WHICH
MERGES:

"WARES DELAWARE CORPORATION", A DELAWARE CORPORATION,

WITH AND INTO "WAL-MART STORES EAST, LP" UNDER THE NAME OF
"WAL-MART STORES EAST, LP", A LIMITED PARTNERSHIP ORGANIZED AND
EXISTING UNDER THE LAWS OF THE STATE OF DELAWARE, WAS RECEIVED
AND FILED IN THIS OFFICE THE TWENTY-FIFTH DAY OF JANUARY, A.D.
2005, AT 12:30 O'CLOCK P_M.

AND I DO HEREBY FURTHER CERTIFY THAT THE AFORESAID LIMITED
PARTNERSHIP SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
DELAWARE .

AND I DO HEREBY FURTHER CERTIFY THAT THE EFFECTIVE DATE OF
THE AFORESAID CERTIFICATE OF MERGER IS THE THIRTY-FIRST DAY OF
JANUARY, A.D. 2005.

State of Missouri
Merger - General Business - Foreign 2 Page(s)

th

 

 

 

T

121

7851004

 

 

 

 

 

 

 

 

 

 

 

 

 

Jeffrey W. Bullock, Secretary of State 7
AUTHEN' TION: 9666700

DATE: 06-25-12

3455699 8330

  

120772617

You may verify this certificate online
at cozp. delaware, gov /authver. shtml

 

 
Case: 1:20-cv-00213-ACL Doc. #: 1-2 Filed: 10/08/20 Page: 2 of 14 PagelD #: 10

Pissourr
TAXATION DIVISION DEPARTMENT OF RREVENUE
P O BOX 3666

JEFFERSON CITY MO 65105-3666 Telephone: (573) 751-9268
Fax: (573) 522-1265

E-mail: taxclearance@dor.mo.gov

 

 

 

CERTIFICATE OF TAX CLEARANCE

WARES DELAWARE CORPORATION DATE: JUNE 25, 2012
702 SW 8TH ST
BENTONVILLEAR 72716 MISSOURI CORPORATION CHARTER NUMBER: F00429673

Thank you for contacting the Missouri Department of Revenue. In response to
the corporation's request, a review of the tax records has been completed. All
taxes owed, including all liabilities owed as determined by the Division of
Employment Security, pursuant to Chapter 288, RSMo, have been paid.

This statement is not to be construed as limiting the authority of the Director
of Revenue to pursue collection of liabilities resulting from final litigation,
default in payment of any installment agreement entered into with the Director
of Revenue, any successor liability that may become due in the future, or
audits or reviews of the taxpayer's records as provided by law.

This Certificate of Tax Clearance must be presented to the Missouri Secretary
of State's Office with any required paperwork and payment. For information
concerning the Secretary of State's requirements, you may call their office at
(573) 751-4153 or toll free at (866) 223-6535.

If you require additional information or assistance, please contact the
Taxation Division at Post Office Box 3666, Jefferson City, Missouri 65105-3666
or by telephone at (573) 751-9268 during the hours of 8:00 a.m. to 5:00 p.m.

THIS CERTIFICATE REMAINS VALID FOR SIXTY (60) DAYS FROM THE ISSUANCE DATE. If
you do not complete your transaction in sixty (60) days you must obtain a new
Certificate of Tax Clearance. Additionally, a new Form 943, Request for Tax
Clearance, may be required.

Sincerely,

Camm eplew
Dwayne Maples
Administrator, Business Tax
Taxation Division

JB :DU1301

CBNOO1
201217700301063

 
Case: 1:20-cv-00213-ACL Doc. #: 1-2 Filed: 10/08/20 Page: 3 of 14 PagelD #: 11

 

 

      

Gree
Office of the Secretary of State
State of Missouri
ROBIN CARNAHAN Jefferson City CORPORATIONS DIVISION
SECRETARY OF STATE 65101 (866) 223-6535 TOLL FREE

June 25, 2012

JEFF CITY FILING, INC.
222 E. Dunklin, Suite 102
Jefferson City, MO 6519]

RE: WAL-MART STORES EAST, LP d/b/a WAL-MART STORES EAST I, LP — LFOOI3114
Dear Corporation:

This is to advise you that on the day shown below we have filed for record in this office a merger
between:
WARES DELAWARE CORPORATION -- F00429673
INTO:
WAL-MART STORES EAST, LP d/b/a WAL-MART STORES EAST I, LP -- LFOO13114

The merger was filed in this office on the June 25, 2012.
The merger was effective in the home state of the survivor on the January 31, 2005.

The survivor is qualified to transact business in Missouri.

Secretary of State
Business Services Division
P. O. Box 778

Jefferson City, MO 65102
(866) 223-6535
WWW.SOS.M0.20V

 
Case: 1:20-cv-00213-ACL Doc. #: 1-2 Filed: 10/08/20 Page: 4 of 14 PagelD #: 12

Matt Blunt
Secretary of State

CERTIFICATE OF FOREIGN LIMITED PARTNERSHIP
WHEREAS,

WAL-MART STORES EAST, LP

using in Missouri the name
WAL-MART STORES EAST I, LP

and existing under the laws of the State of DELAWARE

has filed with this state its application for registration and
WHEREAS this application for registration conforms to the
Missouri Revised Uniform Limited Partnership Act;.

NOW, THEREFORE, I, MATT BLUNT, Secretary of State of the
State of Missouri, by virtue of authority vested in me by law,
do certify and declare that on the 16th day of NOVEMBER, 2001,
the above foreign limited partnership is duly authorized to
transact business in the State of Missouri’ and is entitled

to any rights granted limited partnerships

under the Missouri Revised Uniform Limited

Partnership Act.

IN TESTIMONY WHEREOF, I have set my
hand and imprinted the GREAT SEAL of
the State of Missouri,’ on this, the
16th day of NOVEMBER, 2001.

te Dake

Secretary of State

i 5 2 f A 760 “AL Lik, ay
be ac] or ofl UT, far —s
BSA eA dee Ld Var ey ASIAN ee Sp.
5 ee rte patie pote oly ay ris ee Si 4 el, era

 

 

 

 
 

Case: 1:20-cv-00213-ACL Doc. #: 1-2 Filed: 10/08/20 Page: 5 of 14 PagelD #: 13

File Number, 200409220709
LF0013114
Date Filed: 64/01/2064
© “ Matt Blunt
Secretary of Stete |

L
State of Missouri
Matt Blunt, Secretary of State

 

Corporations Division
P.O, Box 778 / 600 W, Main Street, Rm 322
Jefferson City, MO 65102

 

Statement of Change of Registered Agent and/or

Registered Office of Limited Partnership
(Submit in duplicate with filing fee of $10)

 

Instructions

This form is to be used by a Limited Partnership (or a registered Limited Liability Limited Partnership) to change
either or both the name of its registered agent and/or the address of its existing registered agent. The registered
office may be the same as the place of business of the Limited Partnership. The address of the Limited
Partnership's registered office and the address of the business office of its registered agent must be identical. The
Limited Partnership cannot act as its own registered agent, Ifthe agent isa corporation, this form must be
executed by an authorized person(s). Any subsequent change in the registered office or agent must be
immediately reported to the Secretary of State.

 

 

 

Charter No, LF0013114

1. The name of the Limited Partnership is;_W2!-Mart Stores East, LP.

 

2, The name of its registered agent before this change is: CSC-Lawyers Inc. Service Co.

 

3. The name of the newregistered agent is: © T Corporation System

Authorized signature of new registered agent must appear below:

On. FRsicw

(May attach sepakate-briginally executed written consent to this form in lieu of this signature)
M.S. Green, Asst. Secy.

4. The address, including street number if any, of its registered office before this date change is:

221 Bolivar Street Jefferson City, MO 65101
‘Address City/State/Zip

5. Its registered office (including street number, if any change is to be made) is hereby changed to:

120 South Central Avenue Clayton, MO 63105
Address (P.O. Box may only be used in conjunction with a physical street address} City/State/Zip

6. Such change was authorized by resolution duly adopted by the Limited Partnership.

In Mr, thereof, the facts stated are true:

VU aturihs S.L. Emerick, Auth. Signer of WSE Management, LLC, G.P. 3/29/2004

(General Partner Signature) (Printed Name) (Date)

 

State of Missouri
Change/Resignation of Agent 1 Page(s)
LP 9 (12/02)

Heme I

92430

(General Partner Signature) (Date)

 

 

 

 

 
 

Case: 1:20-cv-00213-ACL Doc. #: 1-2 Filed: 10/08/20 Page: 6 of 14 PagelD #: 14

 

—
3¥ d

ieee
. 7
WT.

ouee =.

State of Missouri
Matt Blunt, Secretary of State

      

 

Corporations Division James C. Kirkpatrick State Information Center
P.O. Box 778, Jefferson City, MO 65102 600 W. Main Street, Rm 322, Soe iy FPF i01 !

Application for Registration
Of a Foreign Limited Partnership in Missouri

(Submit in duplicate with filing fee of $105)

~

NOV 16 2001

1. The name of the foreign limited partnership is: SEG aS TARY OF STATE

WAL-MART STORES EAST, LP
2. The name under which the foreign limited partnership will transact business in Missouri is (must include “L.P.”, “LP”, or “limited
partnership” in name) (must be filled out if different from name in line (1)):

WAL-MART STORES EAST I, LP

3. The limited partnership was formed in the state or jurisdiction of DELAWARE on the date of NOVEMBER 9, 2001

and is to dissolve on PERPETUAL
(manth/day/year, event, or parpetual)

4, The name and address of the limited parmership’s registered agent in Missouri is (this tine must be completed):
Corporation Service Company d/b/a

CSC-Lawyers Incorporating Service Company 421 Bolivar Street, Jefferson City, MO, 65101
Name Street Address: May not use P.O, Box unless street address also provided CityStare/Zip

 

The Secretary of State is appointed agent for service af, process if the foreign limited parmership fails to maintain a registered agent. Note: Jailure to maintain a
registered agent constitutes grounds to cancel the registration of the foreign limited partnership,

5. The address of the office required to be maintained in the state of its organization by the laws of that state or, if none required, the
address of the principal office of the foreign limited partnership:

WAL-MART STORES EAST, LP - 702 SW &TH STREET » BENTONVILLE, AR, 72716-0555
Name Street Address: May not use P.O. Box unless street address also provided City/State/Zip

6. List all general partners (with business addresses):

WAL-MART STORES EAST, INC, - 702 SW 8TH STREET, BENTONVILLE, AR, 72716-0555

 

 

 

Name (Please Print) Street Address: May fot use P.O. Box unless street address also provided CipyState/Zip

7. The address of the office at which a list of the names and addresses and capital contributions of limited partners is kept:

702 SW 8TH STREET, BENTONVILLE, AR, 72716-0555
Name Street Address: May not use P.O. Bax unless street address also provided City/State/Zip

In affirmation thereof, the facts stated above are true:

Ourctey4 ». Bag Anthony D. George, on behalf of Wal~Mart Stores East, Inc.

(General Partner Sign} ture) UY (Printed Name) (Date)

 

LP #42 (11/00)

 
 

Wal-Mart Stores East, LP

Officer List

H. Lee Scott, Jr.
President & Sole Director

Paul R. Carter
Executive Vice President

Mike Duke
Executive Vice President

Coleman Peterson
Executive Vice Presidant

Thomas Schoewe
Executive Vice President & CFO

day Fitzsimmons :
Senior Vice President and Treasurer

Glenn L. Habern
Senior Vice President - New Business Development

James Martin
Sanior Vice Presidant - Pharmacy

Robert K. Rhoads
Senior Vice President and Secretary

James A. Walker, Jr.
Sentor Vice President and Controller

Eric Zorn
Senlor Vics President - Real Estate

Rollin Ford
Senior Vice President

Dennis Atnip
Vice President & Regional Distribution Manager

Rick Brazile
Vice President - Accounting and Assistant Controller

J. Robert Bray
Vice President - Real Estate

David Bullington
Vice President - Tax

Johnnie Dobbs, Jr.
Vice President Speciatty Distribution

Larry Duff
Vice President

Bradley Feagans
Vice President & Divislonal Merchandise Manager

Gary Fratto
Vice President & Divisional Merchandise Manager

Anthony L, Fuller
Vice President - Real Estate

Allison Garrett
Vice President & Assistant Secretary

702 S.W, Sth Street
Bentonville, AR 72716

702 S.W. Bth Street
Bentonville, AR 72716

702 S.W, Bth Street
Bentonvilla, AR 72716

702 S.W, 8th Street
Bentonville, AR 72716

702 S.W. 8th Street
Bentonville, AR 72716

702 S.W, 8th Street
Bentonville, AR 72716

702 S.W, 8th Street
Bentonville, AR 72716

702 S.W. 8th Street
Bentonville, AR 72716

702 S.W. 8th Street
Bentonville, AR 72716

702 S.W., Bth Street
Bentonville, AR 72716

702 S.W. 8th Street
Bentonville, AR 72716

702 S.W. 8th Street
Bentonville, AR 72716

702 SW. 8th Street
Bentonville, AR 72716

702 S.W, 8th Street

Case: 1:20-cv-00213-ACL Doc. #: 1-2 Filed: 10/08/20 Page: 7 of 14 PagelD #: 15

FILED
NOV 16 2001

Nuk

Bentonville, AR 727 CREeTARY OF STATE

702 S.W. 8th Street
Bentonville, AR 72716

702 S.W. 8th Street
Bentonville, AR 72716

702 S.W. &th Street
Bentonville, AR 72716

702 S.W. 8th Street
Bentonville, AR 72716

702 S.W. 8th Street
Bentonville, AR 72716

702 S.W, 8th Street
Bentonville, AR 72715

702 S.W. 8th Street
Bentonville, AR 72716

702 S.W. &th Street
Bentonville, AR 72716

Page 1 of 4

 

 
Case: 1:20-cv-00213-ACL Doc. #: 1-2 Filed

Martin G. Gilbert
Vice President & Assistant Secretary

Kerry Harmon
Vice President - Operations

Dave Holtz
Vice President & Reglonal Distribution Manager

Brian Huff
Vice President & Divisional Merchandise Manager

Chuck Johnston
Vice President - Logistics

Deborah Kass
Vice President - Logistics People

Mike Mabry
Vice President & Reglanal Distribution Manager

Larry Mahoney
Vice President - Logistics

Rich Mangrum
Vice President

William May
Vice President

Ruth McCarthy
Vice President & Divisional Marchandise Manager

Mike McLemore
Vice President - Loglstles

Lori Meyer
Vice President

Mike Miller
Vice President - Operations

Steve Noetzel
Vice President

Dave Reiff
Vice President - Private Fleet

Bab Robinson
Vice President & Reglonal Distribution Manager

Michael Rouse
Vice President & Divisional Merchandise Manager

Sallle Stroud
Vice President & Assistant Secretary

Ted Wade
Vice President - Traffic

Mike Weiler
Vice President & Reglonal Distributlan Manager

Ronald A. Willlams
Vica President & Assistant Secretary

Tim Yatsko
Vice President - IMD

702 S.W. 8th Street
Bentonville, AR 72716

702 S.W. 8th Street
Bentonvilla, AR 72716

702 S.W. &th Street
Bentonville, AR 72716

702 5.W. &th Street
Bentonville, AR 72716

702 S.W. 8th Street
Bentonville, AR 72716

702 S.W. 8th Street
Bentonville, AR 72716

702 S.W. 8th Street
Bentonville, AR 72716

702 S.W. 8th Street
Bentonville, AR 72716

702 S.W. Sih Street
Bentonville, AR 72716

702 S.W. 8th Street
Bentonville, AR 72716

702 S.W. &th Street
Bentonville, AR 72716

702 S.W. 8th Street
Bentonville, AR 72716

702 S.W. 8th Street
Bentonville, AR 72716

702 S.W. &th Street
Bentonville, AR 72718

702 S.W. Sih Street
Bentonville, AR 72716

702 S.W. &th Street
Bentonville, AR 72716

702 S.W. &th Strest
Bentonville, AR 72716

702 S.W. &th Street
Sentonville, AR 72716

702 S.W. 8th Streat
Bentonvilie, AR 72716

702 S.W, 8th Street
Bentonville, AR 72716

702 S.W. 8th Street
Bentonville, AR 72716

702 S.W. 8th Street
Bentonville, AR 72716

702 S.W. Bth Street
Bentonville, AR 72716

: 10/08/20 Page: 8 of 14 PagelD #: 16

Page 2 of 4

 
 

Case: 1:20-cv-00213-ACL Doc. #: 1-2 Filed: 10/08/20 Page: 9 of 14 PagelD #: 17

Robert M, Bedard
Assistant Vice President & Assistant Secretary

Jim Bennett
Assistant Vice President

d. Robert Bray
Assistant Vice President and Assistani Secretary

Michael A. Gardner
Assistant Vice President and Assistant Secretary

Kimberly K. Lane
Assistant Vice President and Assistant Secretary

S. Richard Levin
Assistant Vice President and Assistant Secratary

Barry Shannahan
Assistant Vice President and Assistant Secretary

George Bacso
Assistant Secretary

Angela S. Beehler
Assistant Secrelary

Shavondelia Brown
Assistant Secretary

Rachel Brumley
Assistant Secretary

Debbie Cawood
Assistant Secretary

James A, Cole
Assistant Secretary

Lorraine E. Dark
Assistant Secretary

Anthony George
Assistant Secretary

Martin G, Gilbert, Jr.
Assistant Secretary

Chris Glass
Assistant Secretary

Scott Greear
Assistant Secretary

Jim Harris
Assistant Secretary

Sondra Hilger
Assistant Secretary

Frank Hysell
Assistant Secretary

Michael W, Kersting
Assistant Secretary

Adele E, Lucas
Assistant Secretary

702 S.W. 8th Street
Bentonville, AR 72716

702 S.W. 8th Street
Bentonvilla, AR 72716

702 S.W. 8th Street
Bentonville, AR 72716

702 S.W. 6th Street
Bentonville, AR 72716

702 S.W. 8th Street
Bentonville, AR 72716

702 S.W. 8th Street
Bentonville, AR 72716

702 S.W. 8th Street
Bentonville, AR 72716

702 S.W. &th Street
Bentonville, AR 72716

702 S.W. 8th Streat
Bentonville, AR 72716

702 S.W. 8th Streat
Bentonville, AR 72716

702 S.W. 8th Streat
Bentonville, AR 72716

702 S.W. 8th Streat
Bentonville, AR 72716

702 S.W. 8th Street
Bantonvilie, AR 72716

702 S.W. 8th Street
Bentonville, AR 72718

702 S.W, &th Street
Bentonville, AR 72716

702 S.W. 8th Street
Bentonville, AR 72716

702 S.W. Bth Street
Bentonville, AR 72716

702 S.W, &th Street
Bentonville, AR 72716

702 S.W. 8th Street
Bentonville, AR 72716

702 S.W. 8th Street
Bantonvilla, AR 72716

702 S.W. 8th Street
Bentonville, AR 72716

702 S.W, 8th Street
Bentonville, AR 72716

702 S.W. 8th Street
Bentonville, AR 72716

Page 3 of 4

 

 
 

Joan Miaducky
Assistant Secretary

Cari Muller
Assistant Secretary

Karen Roberts
Assistant Secretary

Brandt Rydell
Assistant Secretary

Kirn Saylors
Assistant Secretary

Kathy Tobey
Assistant Secretary

Michael E. Temlin
Assistant Secretary

Latrlece Watkins
Assistant Secretary

Elizabeth Branigan
Assistant Treasurer

Michael A. Cook
Assistant Treasurer

702 S.W. 8th Street
Bentonville, AR 72716

702 S.W. 8th Street
Bentonville, AR 72716

702 S.W. ath Street
Bentonville, AR 72716

702 S.W. 8th Street
Bentonville, AR 72716

702 S.W. 8th Street
Bentonville, AR 72716

702 S.W. 8th Street
Bentonville, AR 72716

702 S.W. 8th Street
Bentonville, AR 72716

702 S.W. 8th Street
Bentonville, AR 72716

702 S.W. 8th Street
Bentonville, AR 72716

702 S.W. 8th Street
Bentonville, AR 72716

Case: 1:20-cv-00213-ACL Doc. #: 1-2 Filed: 10/08/20 Page: 10 of 14 PagelD #: 18

Page 4 of 4

 

 
 

Case: 1:20-cv-00213-ACL Doc. #: 1-2 Filed: 10/08/20 Page: 11 of 14 PagelD #: 19

 

Purpose Clause of Wal-Mart Stores East, LP

The purpose of the limited partnership is to engage in any lawful act or
activity for which limited partnerships may be formed, including, but not limited to,
various management, employment, and business services related to retail activities.

 
Case: 1:20-cv-00213-ACL Doc. #: 1-2

John R. Ashcroft Secretary of State
2017 ANNUAL REGISTRATION REPORT

BUSINESS

*
SECTION 1, 3 & 4 ARE REQUIRED

 

| | REPORT DUE BY: 5/31/2017

 

Fo0148861
WAL-MART STORES, INC.

Filed: 10/08/20 Page: 12 of 14 PagelD #: 20

F00148861
Date Filed: 4/29/2017 |
John R. Ashcroft |
Missouri Secretary of State

 

| RENEWAL MONTH:
FEBRUARY

 

OL OPT TO CHANGE THE CORPORATION'S
RENEWAL MONTH TO FOR A $25.00 FEE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CT CORPORATION SYSTEM PRINCIPAL PLACE OF BUSINESS OR CORPORATE HEADQUARTERS; 7
120 SOUTH CENTRAL AVE
CLAYTON MO 63105 124 West Capitol Avenue {Required}
1
Sulte 1900
STREET
Little Rock AR 72201
CITY / STATE ZIP
Tt changing the registered agent and/or registered offica address, please check the appropriate box(es) and filly the necessary Information, | 4
D The new registered agent
IF CHANGING THE REGISTERED AGENT, AN ORIGINAL WRITTEN CONSENT FROM THE NEW
2 REGISTERED AGENT MUST BE ATTACHED AND FILED WITH THIS REGISTRATION REPORT.
O The new registered office address ee =k ; _
Must be a Missouri address, PO Box alone Is not acceptable, This section Is not applicable for Banks, Trusts and Forelgn Insurance, _ _ )
OFFICERS BOARD OF DIRECTORS 7 *
NAME AND PHYSICAL ADDRESS (P.O. BOX ALONE NOT ACCEPTABLE). NAME AND PHYSICAL ADDRESS (P.O. BOX ALONE NOT ACCEPTABLE).
MUST LIST PRESIDENT AND SECRETARY BELOW A MUST LIST AT LEAST ONE DIRECTOR BELOW B
PRESIDENT Duke, Michael NAME Scott Jr., H. Lee
STREET 124 West Capitol Avenue STREET 124 West Capitol Avenue
Sulte 1900 Sulte 1900
CITY/STATE/ZIP Little Rock AR 72201 CITY/STATE/ZIP Little Rock AR 72204
SECRETARY Gearhart, Jeffrey NAME Ralnemund, Steven 5.
STREET 124 West Capitol Avenue STREET 124 West Capitol Avenue
3 Suite 1900 Sulte 1900
CITY/STATE/ZIP Little Rack AR 72201 CITY/STATE/ZIP Little Rock AR 72201
VICE PRESIDENT — Moehring, Cynthia NAME Wolf, Linda S.
STREET 124 West Capitol Avenue STREET 124 West Capltol Avenue
Sulte 1900 Sulte 1900
CITY/STATE/ZIP Little Rock AR 72201 CITY/STATE/ZIP Llttle Rack AR 72201
TREASURER Davis, Jeffrey A. NAME Willlams, Christopher J.
124 West Capitol Avenue 124 West Capitol Avenue
SuREET STREET
* Sulte 1900 Sulte 1900
CITY/STATE/ZIP Little RockAR 72201, CITY/STATE/ZIP _Lttle Rock AR 7221
| NAMES AND ADDRESSES OF ALL OTHER OFFICERS AND DIRECTORS ARE ATTACHED
i The undersigned understands that false statements made in this report are punishable for the crime of making a false *
declaration under Section 576.060 RSMo. Photocopy of stamped signature not acceptable,
4 | Authorized party or officer sign here | Kelly Lettmann (Reauired)
Please print name and title of signer: Kelly Lettmann i Other
NAME TITLE
REGISTRATION REPORT FEE IS: WHEN THIS FORM IS ACCEPTED BY THE SECRETARY OF STATE, BY LAW
520.00 if filed on or before 5/31/2017 IT WILL BECOME A PUBLIC DOCUMENT AND ALL INFORMATION
$35.00 If filed on or before 6/30/2017 PROVIDED IS SUBJECT TO PUBLIC DISCLOSURE
__$50.00 If filed on or before 7/31/2017
__ $65.06 If filed on or before 8/31/2017
ADD AN ADDITIONAL $25,00 FEE IF CHANGING THE RENEWAL MONTH.
|| ee E-MAIL ADDRESS (OPTIONAL):

 

 

 

REQUIRED INFORMATION MUST BE COMPLETE OR THE REGISTRATION REPORT WILL BE REJECTED
RETURN COMPLETED REGISTRATION REPORT AND PAYMENT TO: Secretary of State, P.O, Box 1366, Jefferson City, MO 65102
Case: 1:20-cv-00213-ACL Doc. #: 1-2 Filed: 10/08/20 Page: 13 of 14 PagelD #: 21

John R. Ashcroft Secretary of State
2017 ANNUAL REGISTRATION REPORT

 

BUSINESS

Fo0148861

WAL-MART STORES, INC,
CT CORPORATION SYSTEM
120 SOUTH CENTRAL AVE
CLAYTON MO 63105

 

OFFICERS (Continued)

NAME AND PHYSICAL ADDRESS {P.0. BOX ALONE NOT ACCEPTABLE).

ASSISTANT SECRETARY Lazenby, Andrea
STREET 124 West Capitol Avenue Sulte 1900
CITY/STATE/ZIP Little Rock AR

72201
ASSISTANT SECRETARY Thrasher, Amy
STREET 124 West Capito! Avenue Suite 1900
CITY/STATE/ZIP Little Rock AR

72201
CHAIRMAN Walton, $. Robson
STREET 124 West Capitol Avenue Sulte 1900
CITY/STATE/ZIP Uttle Rock AR

72201

 

BOARD OF DIRECTORS (Continued)
NAME AND PHYSICAL ADDRESS (P.O. BOX ALONE NOT ACCEPTABLE).

DIR, Walton, Jim
STREET 124 West Capitol Avenue Sulte 1900
CITY/STATE/ZIP Little Rock AR

72201
DIR, Sorenson, Ame M.
STREET 124 West Capitol Avenue Suite 1900
CITY/STATE/ZIP Uttie Rock AR

72201
DIR, Penner, Gregory B.
STREET 124 West Capital Avenue Sulte 1900
CITY/STATE/ZIP Little Rack AR

72201
DIR. Mayer, Melissa A.
STREET 124 West Capitol Avenue Sulte 1900
CITY/STATE/ZIP Littte Rock AR

72201
DIR, Flynn, Timothy P.
STREET 124 West Capitol Avenue Sulte 1900
CITY/STATE/ZIP Uttle Rock AR

72201
DIR. Daft, Douglas N.
STREET 124 Wast Capitol Avenue Sulte 1900
CITY/STATE/ZIP Uttle Rock AR

72201
DIR, Corbett, Roger C.
STREET 124 West Capitol Avenue Sulte 1900
CITY/STATE/ZIP Little Rock AR

72201
DIR, Cash Jr., James 1.
STREET 124 West Capitol Avenue Sulte 1900
CITY/STATE/ZIP Little Rock AR

72201
DIR, Burns, M, Michele
STREET _ 124 West Capitol Avenue Sulte 1900

REQUIRED INFORMATION MUST BE COMPLETE OR THE REGISTRATION REPORT WILL BE REJECTED
RETURN COMPLETED REGISTRATION REPORT AND PAYMENT TO: Secretary of State, P.O. Box 1366, Jefferson City, MO 65102

 
 

Case: 1:20-cv-00213-ACL Doc. #: 1-2 Filed: 10/08/20 Page: 14 of 14 PagelD #: 22

John R. Ashcroft Secretary of State
2017 ANNUAL REGISTRATION REPORT

__ BUSINESS

 

| — - “CITY/STATE/ZIP Little Rock AR
| 72201
DIR, Breyer, James W.
STREET 124 West Capito!) Avenue Sulte 1900
| CITY/STATE/ZIP Uttle Rock AR
72201
|
| DIR. Alvarez, Alda M.
STREET 124 Wast Capltol Avenue Sulte 1900
CITY/STATE/ZIP Little Rock AR
72201
| DIR, Duke, Michael
STREET 124 West Capitol Avenue Suite 1900
CITY/STATE/ZIP Little Rock AR
72201

 

 

REQUIRED INFORMATION MUST BE COMPLETE OR THE REGISTRATION REPORT WILL BE REJECTED
RETURN COMPLETED REGISTRATION REPORT AND PAYMENT TO: Secretary of State, P.O. Box 1366, Jefferson City, MO 65102
